Exhibit 10.1
AMENDMENT AGREEMENT
THIS AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as of this
29th day of August, 2008 by and between Handleman Company of Canada Limited
(“Seller”), an Ontario corporation, with offices at Unit #1 60 Leek Crescent,
Richmond Hill, Ontario, Canada, L4B 1H1; Handleman Company, a Michigan
corporation (“Seller Parent”), with offices at 500 Kirts Boulevard, Troy, MI
48084 which indirectly owns all of the issued and outstanding capital stock of
Seller; Anderson Merchandisers—Canada, Inc., a Delaware corporation
(“Purchaser”), with offices at 421 S.E. 34th Avenue, Amarillo, TX 79103, and
Anderson Merchandisers, L.P., a Texas limited partnership (“Merchandisers”),
with offices at 421 S.E. 34th Avenue, Amarillo, TX 79103, an affiliate of
Purchaser.
WHEREAS:

A.   The parties entered into an Asset Purchase Agreement dated July 25, 2008
(the “Purchase Agreement”).   B.   The parties wish to make certain amendments
to the terms of the Purchase Agreement as more particularly set out herein.

WITNESSES that for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the parties covenant and agree as follows:

1.   Definitions

Unless otherwise defined herein, all capitalized words used in this Agreement
shall have the meanings ascribed thereto in the Purchase Agreement.

2.   Amendments to the Purchase Agreement

The Purchase Agreement is hereby amended by:

  (a)   deleting Section 1.1(f) of the Purchase Agreement, and replacing it with
the following:         “all telephone numbers, post office boxes, customer
records, vendor records, such warranties on the Equipment as exist as of the
Closing Date, all licenses, permits and other governmental authorizations
necessary or desirable for the conduct of the Business to the extent the same
are transferable, and the Seller Parent’s Universal Product Code, being 049656
(the “Intangibles”).”     (b)   adding the following as Section 3.1(e) of the
Purchase Agreement:         The parties agree that, from and after the Closing
Date, the Transferred Employees shall be entitled to use and obtain their unused
and accrued vacation and vacation pay entitlements under

 



--------------------------------------------------------------------------------



 



      the Seller’s vacation arrangements, determined as of the Closing Date, and
the Purchaser shall assume responsibility for all Transferred Employee vacation
and vacation pay entitlements. The accrued liability reflected on Seller’s books
and records for this vacation and vacation pay entitlements shall be an Assumed
Liability as herein defined and taken into account in the calculation of the
Purchase Price.     (c)   adding the following at the end of Section 1.2 of
Exhibit 3.3 (Transition Services):         Seller shall or shall cause an
Alternate Provider to continue, on behalf of Anderson, the participation of the
Transferred Employees in the following Benefit Plans in which they were
participating immediately prior to the Closing Date:         Manulife — Medical,
Short Term Disability, Vision
Alberta – Medical
British Columbia – Medical
Cigna – Dental
Minnesota Life – Life Insurance
Unum – Long Term Disability         from the Closing Date to September 30, 2008.
Anderson shall promptly reimburse Seller for all costs which Seller deems on a
reasonable basis to have been incurred by it in respect of the participation of
the Transferred Employees in such Benefit Plans during the period from the
Closing Date to September 30, 2008. For greater certainty, Anderson agrees to
indemnify, defend and hold harmless Seller and Seller Parent from and against
any Claim incurred by a Transferred Employee or his or her beneficiaries or
dependents under such Benefit Plans during the period from the Closing Date to
September 30, 2008.         Seller shall as an Alternate Provider, provide, or
have provided, payroll processing services to Anderson in respect of the salary
and wage payroll obligations of Anderson for the Transferred Employees for the
period beginning on September 2, 2008 and ending September 4, 2008 (3 employment
days) (the “Payroll”), which Payroll will be delivered to the Transferred
Employees by Seller on September 11, 2008, and Anderson shall reimburse Seller
on September 11, 2008 for the salary and wages incurred for the three day
period, plus all taxes imposed on the employer with respect to such salary and
wages and the prorated amount payable to any third-party payroll service
preparing such Payroll for such period.

 



--------------------------------------------------------------------------------



 



3.   Currency of the Purchase Price

The parties agree that such portions of the Purchase Price which are payable in
US dollars shall be paid to the Seller in Canadian dollars and for the purposes
of converting U.S. dollar amounts into Canadian dollar amounts, the closing
exchange rate quoted by the Bank of Canada on the Business Day that is
immediately prior to the Closing Date shall be used.

4.   Defined Contribution Pension Plan

The Purchase Agreement is hereby amended by:

  (a)   Add the following phrase to the beginning of Section 1.2(e): “Except as
provided in Section 3.1(e),”.     (b)   Add the following phrase to the
beginning of Section 1.4(e): “Except as provided in Section 3.1(e),”.     (c)  
Delete Section 3.1(c) and substitute the following therefor:         “(c)
Subject to Exhibit 3.3, and except as provided in Section 3.1(e), all employees
who accept the Purchaser’s offer of employment (the “Transferred Employees”)
shall cease to participate in and accrue benefits under the Seller’s Benefit
Plans on the Closing Date.”     (d)   4. Add the following phrase to the
beginning of Section 3.1(d): “Subject to Exhibit 3.3,”.     (e)   5. Add the
following Section 3.1(e):         “(e) As soon as practicable following the
Closing Date, but effective as of the Closing Date, the Seller shall assign to
the Purchaser, and the Purchaser shall assume, the DC Pension Plan for the
Employees of Handleman Company of Canada Limited (“DC Plan”) and, except as
provided herein, all of the rights, obligations, assets and liabilities related
thereto, including without limitation the pension fund of the DC Plan held under
Group Annuity Contract No. G003873 between Seller and the Desjardins Financial
Security Life Assurance Company. The Seller and the Purchaser agree to take such
steps, prepare and execute such documents and seek such approvals of the
applicable governmental authorities as may be necessary or desirable to effect
the transfer. The Seller shall make all employer contributions, and remit all
employee contributions, to the pension fund of the DC Plan as required by the
terms of such plan and applicable law in respect of the period prior to the
Closing Date, and shall be liable for any

 



--------------------------------------------------------------------------------



 



      Claims in respect of the DC Plan or any liability arising from its
administration of the DC Plan in respect of such period. For greater certainty,
all duties, responsibilities, obligations and liabilities in respect of the DC
Plan for the period on and after the Closing Date, including without limitation
all duties and responsibilities for the administration and investment of the DC
Plan, shall be Assumed Obligations.”

5.   Counterparts

This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same instrument and any party may
enter into this Agreement by executing a counterpart.

6.   Electronic Transmission

Delivery of an executed signature page to this Agreement by any party by
electronic transmission will be as effective as delivery of a manually executed
copy of this Agreement by such party.
IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

 



--------------------------------------------------------------------------------



 



                      SELLER PARENT:       SELLER:    
 
                    Handleman Company       Handleman Company of Canada Limited
   
 
                   
By:
          By:        
 
 
 
         
 
   
Its:
          Its:        

                      MERCHANDISERS:       PURCHASER:    
 
                    Anderson Merchandisers, L.P.       Anderson
Merchandisers-Canada, Inc.    
 
                   
By:
  Ander-Merch of Texas, Inc.                
 
       General Partner                
By:
          By:        
 
 
 
         
 
   
Its:
          Its:        

 